UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6869



JEROME E. CASSELL,

                                            Plaintiff - Appellant,

          versus

LEVESTER THOMPSON; JULIA LAFOON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-690-3)


Submitted:   August 22, 1996           Decided:     September 5, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jerome E. Cassell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his § 1983 action for failure to obey magistrate

judge's order to submit evidence of exhaustion of administrative

remedies. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Cassell v. Thompson, No. CA-
95-690-3 (E.D. Va. May 17, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2